Order entered May 21, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00355-CV

                                  ERIC DRAKE, Appellant

                                               V.

                           STEPHEN WALKER, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06774-D

                                           ORDER
       Before the Court is appellant’s May 13, 2014 motion requesting the Court to reconsider

his objection to the consolidation of two of his appeals and to grant him an extension of time to

file his combined brief.     Appellant timely filed his combined brief on May 20, 2014.

Accordingly, to the extent appellant requests an extension, we DENY the motion as moot. In all

other respects, we DENY appellant’s motion.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE